Title: To James Madison from Josiah Jackson, 23 April 1810 (Abstract)
From: Jackson, Josiah
To: Madison, James


23 April 1810. Reports that his father-in-law, Henry Madison, “as well as the rest of us were much g[r]atifyed in the short answer” [not found] JM sent. The old gentleman “is still in tolerable Health except a giddiness in the Head that causes a staggering.” His own family includes eight living children; in addition, “We have had about the same number of Blacks to raise.” While educating his family and making a living “on a thin Soil,” Jackson has accumulated only about $1,000 with which to purchase land for his children. In his neighborhood “the rich & dureble soils are precured [sic] by the more moneyed men.” No member of his family has “ventured yet over the blue ridge … to settle,” and since JM is well informed, seeks his advice “where good soil may be precured with a small sum of money (not out of reach).” JM’s reply should be directed to Charlotte Court House.
